Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Jones (US 2009/0146500) discloses a control device (18, 46 in Fig. 1) for controlling a power source (10 and 14 as Applicant indicates Power Converter being a power source) connected to an AC power system (2, 8, 4, 16, 6), the control device comprising processing circuitry (Fig. 2 and 4) to control a frequency of the power source operating in a constant-voltage constant-frequency control scheme (“fixed voltage ... fixed frequency” ¶[0072]).  However, Jones does not disclose nor suggest “calculate a frequency characteristic constant of the AC power system ... select a control scheme for the power source based on the frequency characteristics constant of the AC power system.
Clark (US 2013/0300196) disclose a controller capable of commanding bi-directional current flow on both the utility grid and a micro-grid. However, Jones does not disclose nor suggest “calculate a frequency characteristic constant of the AC power system ... select a control scheme .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849